DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of in producing hydrocarbon from a formation, classified in E21B43/162.
II. Claims 11-20, drawn to a method of producing hydrocarbon from a formation, classified in E21B 43/14.
Inventions of Group I and Group II are directed related a method of producing hydrocarbon from a formation. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have different design/ and or method of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

If the applicant select Group I, the following applies:
Claims 2, 3, 6, 7, 9, and 10 are generic to the following disclosed patentably distinct species: 

The applicant is to select the type of wellbore formation of claim 1:
the well spacing is between 50 and 300 feet, and the average permeability of the formation is between 0.001 and 0.005 millidarcy (mD);
the well spacing is between 100 and 800 feet, and the average permeability of the formation is between 0.005 and 0.01 mD;
the well spacing is between 150 and 1,500 feet, and the average permeability of the formation is between 0.01 and 0.05 mD;
the well spacing is between 200 and 2,000 feet, and the average permeability of the formation is between 0.05 and 0.10 mD;
the well spacing is between 500 and 3,000 feet, and the average permeability of the formation is between 0.10 and 0.50 mD; 
the well spacing is between 800 and 4,000 feet, and the average permeability of the formation is between 0.50 and 2.0 mD;
Claim 4 is included if a. is selected,
Claim 5 is also selected,
The applicant is to select on claim 8, 
if the producer wellbore and at least one of the injector wellbore(s) has a length that is at least 10% shorter than a length of another one of the horizontal wellbores 
the producer wellbore or at least one of the injector wellbore(s) has a length that is at least 10% shorter than a length of another one of the horizontal wellbores
If the applicant select Group II, the following applies:
Claims 11-17, 19, and 20 are generic to the following disclosed patentably distinct species: 

The applicant is to select on claim 18, 
if the producer wellbore and at least one of the injector wellbore(s) has a length that is at least 10% shorter than a length of another one of the horizontal wellbores 
the producer wellbore or at least one of the injector wellbore(s) has a length that is at least 10% shorter than a length of another one of the horizontal wellbores


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The invention require different search strategies and/or queries.  Furthermore, they have multi exclusive requirements.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	01/19/2022